McLAUGHLIN, J.
I concur. Section 330 of the Penal Code provides that: “Every person who deals, plays, or carries on, opens, or causes to be opened, or who conducts, either as owner or employee, whether for hire or not, any game of faro, monte, roulette, lansquenet, rouge et noir, rondo, tan, fan-tan, stud horse poker, seven-and-a-half, twenty-one, hokey-pokey, or any banking or percentage game played with cards or dice or any device, for money, checks, credit, or other representative of value,” is guilty of a misdemeanor. It is clear from the language of this section that it is a misdemeanor to conduct or carry on a slot machine or any other device played for money, checks, or credits, but we are here called upon to determine whether a person who conducts or carries on such a device played for cigars and tobacco is likewise guilty of an infraction of the law. Such acts as those enumerated in this and similar statutes are crimes only because they are prohibited by law, and unless the act charged against the petitioner is so prohibited, he is entitled to his discharge. If it is forbidden by law at all, it must be because cigars and tobacco are representatives of value, within the meaning of the section quoted. The words “or other representative of value” found in the section must be construed in connection with the preceding language in the same sentence, for the word “other” is a" correlative and specifying word, meaning “different from that which has been specified; not the same; not this or those; different”: Hyatt v. Allen, 54 *307Cal. 357. In other words, the word “other” will “generally be read as ‘other such like,’ so that persons or things therein comprised may be read as ejusdem generis with, and not of a quality superior to or different from, those specifically enumerated”: 21 Am. & Eng. Ency. of Law, p. 1012; Stroud’s Judicial Dictionary, p. 1359 et seq.; Lewis’ Sutherland on Statutory Construction, secs. 423-430. A study of the innumerable cases supporting this doctrine or dealing with the proposition under discussion, found in the notes in works above cited, will show that in nearly every instance where this rule was not followed the word was used in a different connection or sense from that apparent in the statute before us. In a recent ease the supreme court of this state said that there was little, if any, controversy as to the rule in its application to the penal statutes: Matter of La Societe Francaise, 123 Cal. 531, 56 Pac. 458. Applying this rule, and adopting the meaning of the word “other” when used in exactly the same connection and sense as in section 330 of the Penal Code, declared in Hyatt v. Allen, supra, we cannot escape the conclusion that conducting a slot machine played for cigars and tobacco is not within the prohibition of that section of the Penal Code.
But, aside from this, there is another rule commanding that words not plainly used in a technical sense shall be taken in their ordinary, general sense, and if this applied to the word “representative,” as used in the section, it seems quite clear to my mind that cigars or tobacco cannot be considered as representative óf value. The word “representative” as used in the statute certainly means “typifying”; “presenting by means of something”; “standing in the place of”; “that which represents anything.” Cigars and tobacco are things of value; they have a value. This is beyond cavil. But in my opinion it could hardly be said that they represent their own inherent or market value. A certain coin or check or bill will represent the value of any quantity of cigars or tobacco, and these in turn will be inherently worth the price obtainable for them. But it would hardly be contended that because they have a certain value, measured by current mediums of exchange, they represent the value of the coin or currency paid for them, any more than they represent any other commodity which might be exchanged for them in the course of trade. Every commodity has a value measured according to *308fixed standards, but the various commodities sold and bought in many markets and transactions do not represent the value of the gold, silver or currency paid for them. On the contrary, the medium of exchange established by law or recognized in business dealings represents their value. Thus we are led to the conclusion that the words “representative of value” do not mean that cigars and tobacco or any other commodity represents its own intrinsic or market value. A similar statute was before the supreme court of Montana in a recent case, and the decision of that court illustrates this distinction. There the statute read “for money, checks, credits or any representative of value, or for any property or thing whatever,” and the court held that this language included cigars and tobacco, and in so holding said: “The enumeration includes every species of property of classes to which the particulars belong. ‘Money’ includes all money; ‘cheeks’ includes all kinds of articles embraced under that designation; ‘credits’ is a term of universal application to obligations due and to become due; and when we consider the expression ‘ any representative of value’ there is nothing left of any of the classes of property enumerated; and unless the words ‘any property or thing whatever’ were designated to include merchandise such as cigars and similar articles, then it must be rejected as of no import whatever”: State v. Woodman, 26 Mont. 348, 67 Pac. 1120. It will be noted that the statute there construed was much stronger than ours. It not only contained the comprehensive language “any property or thing whatever,” but it was far more emphatic, in this, that it included “any representative of value,” and hen'ee the maxim ejusdem generis could not apply. And yet no person reading the decision can doubt that if the words “any property or thing whatever” had been omitted, the decision would have been the other way. And so it must be here, for had the legislature intended to place the ban of the law on slot machines played for cigars or any other class of merchandise, the natural, ordinary common sense, and in fact the only way to do so, would have been to use the phrase “anything of value,” or some similar and equally comprehensive expression. Not having done so, we cannot extend the scope of the statute by giving it a construction at variance with rules of law and the accepted and established meaning of words employed. If the legislative department of the government desires to pro*309hibit this character of gaming, that result may easily be accomplished ; but until they do so, every citizen is entitled to immunity from punishment for acts which are neither mala in se nor mala prohibita.
I concur: Chipman, P. J.